        Case 2:18-cv-02268-AC Document 15 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRIAN KEITH JONES,                                 No. 2:18-cv-2268 AC P
12                       Plaintiff,
13            v.                                         ORDER
14    G. KNIGHT, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. By order filed May 11, 2020, the court directed the

19   California Department of Corrections and Rehabilitation (CDCR) to electronically serve

20   plaintiff’s complaint on all defendants under the Court’s E-Service Pilot Program for prisoner

21   civil rights cases. ECF No. 8. Process was successful for all defendants except “C. Drake,”

22   whose identity is reportedly “unknown” to CDCR. ECF No. 14.

23          Plaintiff must provide additional information to accurately identify defendant “C. Drake,”

24   Plaintiff should seek to identify this defendant through CDCR and Mule Creek State Prison. If

25   plaintiff can accurately identify this defendant, the court will direct that he be served.

26          Accordingly, the court will direct plaintiff to file, within thirty (30) days, a statement

27   informing the court of the accurate identity of this defendant together with a request that the

28   accurate name be substituted for defendant “C. Drake.” If this defendant is still employed with
                                                         1
         Case 2:18-cv-02268-AC Document 15 Filed 06/10/20 Page 2 of 2

 1   CDCR, the court will direct electronic service of process. If the defendant is no longer employed
 2   with CDCR, but is accurately identified and located, the court will direct the United States
 3   Marshal to serve process on defendant.
 4           If plaintiff is unable to identify this defendant he may request that the court make an
 5   inquiry to CDCR. Such request must describe defendant physically and by job title and set forth
 6   the dates and locations of plaintiff’s interactions with defendant; the request must also set forth
 7   plaintiff’s independent efforts to determine this defendant’s identity.
 8           Accordingly, IT IS HEREBY ORDERED that, within thirty (30) days after the filing date
 9   of this order, plaintiff shall file: (1) a statement informing the court of the accurate identity of
10   defendant “C. Drake” together with a request that the accurate name be substituted for this
11   defendant, OR (2) a supported request for the court’s assistance, as set forth above.
12   DATED: June 9, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
